     Case 3:21-cv-00199-GPC-AHG Document 39 Filed 03/16/21 PageID.64 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID PONTIER,                                       Case No.: 21cv0199-GPC(DEB)
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF
13   v.                                                   LEAVE TO FILE AN AMENDED
                                                          COMPLAINT
14   GEICO INSURANCE, MARYLAND
     CORPORATION; FARMERS INC.,
15
     CORPORATION; JP MORGAN CHASE
16   BANK, N.A., A DELAWARE
     CORPORATION; JOSEPH DANG, AN
17
     INDIVIDUAL,
18                                    Defendants.
19
20         On March 9, 2021, Plaintiff submitted an amended complaint against Defendant
21   GEICO which the Court rejected. (Dkt. No. 38.)
22         The original complaint was filed in the District of Nevada on August 5, 2020.
23   (Dkt. No. 1.) On November 16, 2020, Defendant JP Morgan Chase Bank, N.A. (“Chase
24   Bank”) filed a motion to dismiss, or to transfer venue. (Dkt. No. 7.) On November 19,
25   2020, Defendant Geico Insurance (“Geico”) filed its motion to dismiss, or in the
26   alternative, to transfer the case to the Southern District of California. (Dkt. No. 9.)
27   Plaintiff subsequently filed a motion for extension of time to file a response to the
28

                                                      1
                                                                                  21cv0199-GPC(DEB)
     Case 3:21-cv-00199-GPC-AHG Document 39 Filed 03/16/21 PageID.65 Page 2 of 2



 1   motions to dismiss, a motion to stay proceedings, and a motion to amend the complaint
 2   (Dkt. Nos. 13, 15, 16, 19.) Defendants Geico and Chase Bank filed non-oppositions to
 3   these motions on December 9, 2020. (Dkt. Nos. 20, 21.)
 4         On February 1, 2021, the case was transferred to this district based on the
 5   counterdefendant Joseph Dang’s motion to enjoin prosecution of later filed case by the
 6   undersigned judge in the related case number 19cv1519. (Dkt. Nos. 24, 25.) Therefore,
 7   the district court in Nevada never ruled on Defendants Chase Bank and Geico’s motions
 8   to dismiss nor Plaintiff’s motion for extension of time to file an opposition, motion to
 9   stay and motion to amend the complaint.
10         Once the case was transferred, Defendants Geico and Chase Bank appear to have
11   refiled their motions to dismiss on February 5, 2021 and February 22, 2021, respectively.
12   (Dkt. No. 30, 36.) Because Defendants Geico and Chase Bank did not oppose Plaintiff’s
13   motion to amend the complaint, the Court finds it appropriate to grant Plaintiff leave to
14   file an amended complaint at this time.
15         While Plaintiff attempted to file an amended complaint, he did so only as to
16   Defendant Geico and not the other named defendants. An amended complaint must be
17   complete by itself without reference to either of his previous pleadings and Defendants
18   not named and any claim not re-alleged in his amended complaint will be considered
19   waived. See S.D. Local Civ. R. 15.1; Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th
20   Cir. 2012) (noting that claims dismissed with leave to amend which are not re-alleged in
21   an amended pleading may be “considered waived if not repled.”). Therefore, because it
22   does not appear that Plaintiff intended to bring an amended complaint solely against
23   Geico, the Court GRANTS Plaintiff leave to file an amended complaint that is complete
24   by itself. Plaintiff is directed to file an amended complaint on or before April 1, 2021.
25         IT IS SO ORDERED.
26   Dated: March 16, 2021
27
28

                                                  2
                                                                                 21cv0199-GPC(DEB)
